February 6, 2012 Via E-mail Xiangying Meng President and Chief Executive Officer Xunna Information Technology Inc. 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC Re: Xunna Information Technology Inc. Amendment No. 5 to Registration Statement on Form S-1 Filed January 13, 2012 File No. 333-175919 Dear Mr. Meng: We have reviewed your amended registration statement and response letter, and we have the following comments. References to prior comments are to those contained in our letter dated January 9, 2012. Outside Front Cover Page of the Prospectus 1. As noted previously, your cover page continues to be longer than a single page. Please further revise your cover page disclosure to ensure that it comports with Item 501(b) of Regulation S-K. In this regard, we note that in response to prior comment 2, you have re­printed in full on the cover page a risk factor relating to resale restrictions applicable to shell companies. Please revise this disclosure on the cover page to describe the applicable resale restrictions more succinctly. Response:revised Legal Opinion of Beijing Beiyuan Law Firm 2. We note that the opinions of Beijing Beiyuan Law Firm filed on December 8, 2011, and on January 13, 2012, respectively, contain English-language portions followed by Chinese-language sections. Please confirm, if accurate, that the English portions are fair and accurate translations of the ensuing Chinese portions of these documents, or otherwise advise. Refer to Rule 403(c) of Regulation C. Response:the English portions are fair and accurate translations and the Chinese portions have been removed.
